TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00589-CR







Jorge Y. Trevino, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF BLANCO COUNTY, 33RD JUDICIAL DISTRICT


NO. 368, HONORABLE CLAYTON E. EVANS, JUDGE PRESIDING







PER CURIAM


	On June 26, 1987, appellant pleaded guilty to an indictment accusing him of
indecency with a child.  After finding that the evidence substantiated appellant's guilt, the district
court deferred further proceedings without adjudicating guilt and placed appellant on probation
for ten years.  On August 14, 1995, the district court revoked probation on the State's motion,
adjudicated appellant guilty, and assessed punishment at imprisonment for fifteen years and a
$1000 fine.

	In lieu of a brief, appellant has filed a motion for new trial because the court
reporter's notes from the June 1987 guilty plea proceeding cannot be found.  Kirby v. State, 883
S.W.2d 669 (Tex. Crim. App. 1994); Tex. R. App. P. 50(e).  In its response to the motion, the
State concedes that appellant is entitled to a new trial under the circumstances.

	Appellant's motion for new trial is granted.  The judgment of conviction is reversed
and the cause is remanded to the district court for a new trial.





Before Chief Justice Carroll, Justices Jones and B. A. Smith

Reversed and Remanded

Filed:   November 15, 1995

Do Not Publish